FILED
                                                                                     Feb 13 2018, 7:52 am

                                                                                         CLERK
                                                                                     Indiana Supreme Court
                                                                                        Court of Appeals
                                                                                          and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      James C. Spencer                                           Curtis T. Hill, Jr.
      Dattilo Law Office                                         Attorney General of Indiana
      Madison, Indiana
                                                                 Lyubov Gore
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Vaughn Whitt,                                              February 13, 2018
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 39A01-1612-CR-2921
              v.                                                 Appeal from the Jefferson Circuit
                                                                 Court
      State of Indiana,                                          The Honorable Darrell M. Auxier,
      Appellee-Plaintiff                                         Judge
                                                                 Trial Court Cause No.
                                                                 39C01-1504-MR-366



      Vaidik, Chief Judge.



                                           Case Summary
[1]   Vaughn Whitt, a thirty-two-year-old man, brought a gun to a fight between two

      groups of high schoolers, threatened to use the gun multiple times, and then


      Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018                           Page 1 of 21
      fired the gun, killing one of the teenagers. He then fled the scene, crossing a

      bridge over the Ohio River into Kentucky. Indiana officers pursued Whitt into

      Kentucky and arrested him there. He was convicted of numerous offenses,

      including murder. He now appeals, arguing that the trial court erred in

      admitting evidence stemming from the stop in Kentucky and that the evidence

      is insufficient to support his murder conviction. Finding no error in the

      admission of evidence and that the evidence is sufficient to support Whitt’s

      murder conviction, we affirm.



                             Facts and Procedural History
[2]   Madison, Indiana, is located on the Ohio River in Jefferson County, Indiana.

      Milton, Kentucky, is located across the river from Madison. The two towns are

      connected by the Milton-Madison Bridge. The Milton-Madison Bridge is the

      only bridge in Jefferson County that connects Indiana and Kentucky. Tr. Vol.

      II p. 20. The nearest bridges connecting the two states are either thirty miles to

      the east (Switzerland County, Indiana) or forty-five miles to the west

      (Louisville, Kentucky). Id.


[3]   On April 15, 2015, Cole Wright, a sixteen-year-old from Milton, and Tyler

      Williams, a seventeen-year-old from Madison, exchanged Facebook messages

      about having a fight. The fight, which was over Tyler’s girlfriend, was planned

      for the next day at a farm in Milton.




      Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 2 of 21
[4]   Each boy recruited friends to attend the fight for support. Among others, Cole

      asked Bradey McCane to come. Bradey heard at school that weapons would be

      involved, so after school on April 16—the day of the fight—he went to a

      friend’s house, where he obtained a gun and brass knuckles. Bradey and some

      of his friends then went to the home of Whitt, who went by the nickname

      “Tex.” Bradey asked Whitt to go to the fight as backup and showed him the

      gun. Whitt took the gun from Bradey. While at Whitt’s house, Whitt and the

      boys smoked marijuana and drank beer. Eventually, the group left Whitt’s

      house for the farm; Bradey drove Whitt and two of the boys in his mother’s car,

      a Hyundai Santa Fe. Whitt continued drinking beer on the way to the farm.

      Bradey had the brass knuckles, Whitt had the gun, and the other two boys had a

      metal pipe and a baseball bat.


[5]   About 10-15 Madison teenagers and 10-15 Milton teenagers attended the fight.

      When the Madison teenagers arrived, Whitt waved the gun in the air and

      exclaimed, “if any of you jump in you’re not going home to your beds tonight.”

      Tr. Vol. IV p. 112. Some of the Madison teenagers returned to their cars when

      they saw the gun. Whitt then set the ground rules for the fight, including

      putting away cell phones, not recording the fight, and no jumping in the fight.

      Whitt’s behavior was “controlling, mean, [and] aggressive,” and “everything

      had to go his way or he was going to make sure it did if [they] didn’t want it to

      or let it.” Id. at 66. When some of the Milton teenagers told Whitt to put away

      the gun, Whitt complied and put the gun on the passenger seat of the Santa Fe;

      however, Whitt said that he would use it if he had to. Id. at 99.


      Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 3 of 21
[6]   Cole and Tyler then fought. Against Whitt’s orders, part of the fight was

      recorded. See State’s Ex. 41 (video). During the fight, there was a lot of “trash

      talk” and cussing. Tr. Vol. III p. 27. The fight ended when a neighbor came

      out with a phone in his hand, triggering a concern that the police would be

      called. The teenagers returned to their respective cars and left the farm, with

      the Madison teenagers heading to Crystal Beach in Madison and some of the

      Milton teenagers heading to Whitt’s house. But before leaving, Whitt and

      Bradey argued with some of the Madison teenagers, mainly Brandon Gatke,

      threatening to “whoop his a**.” Tr. Vol. V pp. 149-50.


[7]   When Whitt, Bradey, and the other Milton teenagers arrived at Whitt’s house,

      they smoked marijuana, and Whitt drank more beer. Soon after their arrival,

      one of the boys received a video of the fight on Facebook. When Whitt saw the

      video, he started “yelling and screaming” that he was going to go to Indiana to

      “whoop some a**” and get the video off Facebook. Id. at 198. Apparently,

      Whitt was concerned that he would get in trouble with his wife. Whitt and the

      boys were “pumped,” and some of them—Whitt, Bradey, and Lucian Emery—

      decided to head to Crystal Beach. Tr. Vol. III p. 58. They left about twenty

      minutes after arriving at Whitt’s house. As they left, Whitt announced that if

      someone tried to hurt them, “he wouldn’t think twice, that he’[d] kill them.”

      Id. at 59. Bradey drove his mother’s Santa Fe with Whitt in the front passenger

      seat and Lucian in the backseat. Whitt continued drinking beer on the way to

      Crystal Beach. Whitt had the brass knuckles in his pocket, the metal pipe was




      Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 4 of 21
      on the floorboard in the backseat, and the gun was in the glove box. As Bradey

      approached Crystal Beach, Whitt removed the gun from the glove box.


[8]   There were about 15-20 Madison teenagers at Crystal Beach when Bradey

      “came in pretty hot . . . and parked.” Tr. Vol. II p. 226. The Madison

      teenagers had discussed the possibility of the Milton teenagers coming over for

      a rematch and approached the Santa Fe. Whitt exited the Santa Fe and told

      them to take “the fu**ing videos off-line.” Tr. Vol. VI p. 226. Whitt, who

      acted like he was “on something,” Tr. Vol. III p. 100, was “really angry,”

      “furious,” “aggravated,” “aggressive,” “uncoordinated,” and “drunk.” Id. at

      105, 127, 237; Tr. Vol. IV p. 124; Tr. Vol. V p. 21. He demanded the Madison

      teenagers’ phones because, according to him, the video was going “viral” and

      he needed to put a stop to it. Tr. Vol. III p. 127. Whitt pulled the clip out of

      the gun to show everyone it was loaded, waved the gun around, and told the

      Madison teenagers that he was going to put them “all in a box” and that they

      “wouldn’t be going home tonight.” Tr. Vol. IV p. 34. He then asked, “Which

      one of you [is] going to die first?” Id. at 85. He put the gun into the faces of

      several of the Madison teenagers, touching the gun to their cheeks. He told one

      of the teenagers that “he’d fu**ing kill him” and that he has “been to prison and

      [is] not afraid to go back.” Tr. Vol. III pp. 101, 104.


[9]   Whitt threatened and yelled for about ten minutes. Eventually Bradey was able

      to take the gun away from him and put it in the glove box of the Santa Fe. Tr.

      Vol. V pp. 157-58, 212. After the gun was put away, Whitt and Brandon



      Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 5 of 21
started “getting into it.”1 Id. Bradey stepped in between them and pushed

Brandon. Brandon told Bradey not to push him again. Tr. Vol. III p. 213.

When Bradey pushed him again, Brandon “haul[ed] back and hit[]” Bradey.

Tr. Vol. IV p. 128. Bradey fell to the ground. According to Bradey, his “bell

[was] rung.” Tr. Vol. V p. 214. Brandon got on top of Bradey and continued

hitting him. Tr. Vol. IV. p. 128. Whitt went to the Santa Fe and retrieved the

gun. Tr. Vol. VI pp. 231, 243; Ex. 129, pp. 20-21 (transcript of Whitt’s April

19, 2015 interview with police). Up until this point, Brandon and Bradey were

the only two fighting, but then Whitt appeared with the gun and “started pistol

whipping . . . Brandon” on the head. Tr. Vol. IV p. 129; Ex. 33.2 Brandon

responded by saying, “I got hit in the head.” Tr. Vol. III p. 106. At this point,

several of Brandon’s friends came to his aid. Three boys approached Whitt—

Skyler Hoffman grabbed Whitt’s shirt and tried to pull him back, Taylor Kelly

hit Whitt from the front, and seventeen-year-old Brennan Stewart started

punching the back of Whitt’s head. In response to Brennan punching the back

of his head, according to Skyler, Whitt “turned,” “pointed” the gun at Brennan,

and “deliberately shot” him. Tr. Vol. IV p. 132. After Whitt shot Brennan, he



1
  Various portions of what happened next were recorded by one of the Madison teenagers in four short video
segments. The segments are not continuous. These video files were sent to the FBI, enhanced for clarity,
and admitted into evidence at trial as Exhibit 33. Tr. Vol. III pp. 136-37, 186-88.
2
  Whitt and the State disagree how many times Whitt struck Brandon on the head with the gun. Whitt says
he hit Brandon only once, while the State says Whitt hit him three times. As support, Whitt claims that the
video, Exhibit 33, “unquestionably shows” Whitt hitting him “only” once. Appellant’s Reply Br. p. 14. We
have reviewed the video multiple times. While the video shows Whitt hitting Brandon once on the head with
the gun, it cannot be determined if Whitt hits him again because other people stepped in and obstructed the
camera person’s viewpoint (in fact, the actual shooting can only be heard and not seen). In any event, we
find that the number of strikes is irrelevant to the issues Whitt raises on appeal.

Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018                   Page 6 of 21
       waved the gun around and pointed it at some of the other teenagers. Tr. Vol.

       III p. 107; Tr. Vol. IV p. 134. Whitt then got into the Santa Fe, and Bradey,

       Whitt, and Lucian sped off toward Kentucky. Whitt told Bradey and Lucian

       that if they “snitched,” he would kill them and their families. Tr. Vol. V p. 221.


[10]   After Skyler heard the gun shot, he ran. He did not know that Brennan had

       been hit until he heard Brennan screaming. He immediately ran back to

       Brennan, who had been shot in the abdomen, and called 911. The time of the

       call was 8:55:55 p.m. Suppression Ex. 39. Brennan was taken to the hospital,

       where he died.


[11]   Meanwhile, Madison Police Department Officer Kyle Cutshaw and Detective

       Jonathon Simpson were in the area when they received a dispatch about a

       shooting that had “just” occurred at Crystal Beach, which is located adjacent to

       the Ohio River on Vaughn Drive. Suppression Ex. 41. Officer Cutshaw was

       driving a marked patrol car, and Detective Simpson was the passenger.

       Dispatch relayed that the shooter—a white male in his 40s who went by the

       nickname “Tex” and had tattoos on one of his arms—was leaving the area in a

       “gray” SUV and heading toward Kentucky. See id. (911 dispatcher explaining

       that the “best” description he could get was a “gray” SUV). As Officer

       Cutshaw turned onto Vaughn Drive, Detective Simpson observed a dark-

       colored SUV “accelerating” across the Milton-Madison Bridge. Tr. Vol. II p.

       16; Tr. Vol. VI p. 22. The SUV was about one mile from Crystal Beach. Tr.

       Vol. II p. 17. It was the only car on the bridge at the time. Id. By the time

       Officer Cutshaw drove onto the bridge, Detective Simpson saw two cars on the

       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 7 of 21
       bridge. Officer Cutshaw activated his emergency lights and passed both of

       them, neither of which was the dark-colored SUV they had been pursuing.

       Once the officers got to the end of the bridge and into Kentucky, they did not

       see the SUV. But as they navigated the curve in the road, they saw it. They

       caught up to the SUV and pulled it over, approximately two miles from Crystal

       Beach. The SUV was a green Hyundai Santa Fe. The time was 9:00 p.m.

       exactly—approximately four minutes after 911 was called. Tr. Vol. II p. 178;

       Suppression Ex. 39. As Bradey started to pull over, Whitt kept saying, “Go,

       Bradey, go,” and told him that “his freedom was more important” and that he

       would do “what he had to [in order] to keep his freedom.” Tr. Vol. V p. 128.

       Just before Bradey stopped the Santa Fe, Whitt threw the gun out the window.

       Tr. Vol. VI. p. 239; Tr. Vol. VII p. 30. Once Bradey put the Santa Fe in park,

       Whitt tried putting it back in gear.


[12]   Officer Cutshaw approached the driver side of the Santa Fe and Detective

       Simpson approached the passenger side. Detective Simpson asked the front-

       seat passenger, who matched the description of the shooter and who was

       wearing a “Texas” hat, where they were coming from, and Whitt responded

       “from the trailer park on [Highway] 36.” Tr. Vol. VI p. 27. Detective Simpson

       knew this was not true, as Highway 36 is on the Kentucky side of the river and

       he had seen the Santa Fe crossing the bridge from Indiana into Kentucky.

       Detective Simpson removed Whitt from the Santa Fe, patted him down, and

       placed him in handcuffs. During the pat down, Detective Simpson found brass

       knuckles in Whitt’s pocket.


       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 8 of 21
[13]   About fifteen minutes after the Indiana officers initiated the stop, Kentucky

       State Troopers arrived on the scene to assist them.3 Detective Simpson

       accompanied a Kentucky officer to obtain a Kentucky search warrant for the

       Santa Fe. The Santa Fe was then searched pursuant to the warrant, but no gun

       was found. Detective Simpson then began searching for the gun along the side

       of the road. He located the gun in the grass, approximately fifteen feet away

       from where the Santa Fe had been stopped. The next day, Indiana officers

       returned to the area and found the magazine to the gun approximately thirty-

       four feet away from where the gun had been found.


[14]   The State ultimately charged Whitt with murder, a firearm enhancement, two

       counts of Level 5 felony intimidation, six counts of Level 6 felony pointing a

       firearm, and Class A misdemeanor carrying a handgun without a license.

       Before trial, Whitt filed a motion to suppress the evidence obtained from the

       searches and seizures in Kentucky because the “Madison Police were without

       jurisdiction to make a traffic stop in Kentucky.” Appellant’s App. Vol. VII p.

       39. Following a hearing, the trial court denied Whitt’s motion, concluding that

       “The pursuit of the Defendant by Madison Police Department officers

       constituted a fresh pursuit” according to the common law of Kentucky and

       therefore the stop of Whitt was lawful. See Appellant’s App. Vol. VIII pp. 2-3.




       3
           The Kentucky State Police were notified at 9:00 p.m. Suppression Ex. 39.


       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 9 of 21
[15]   A jury trial was held October 17-26, 2016. Whitt testified in his own defense at

       trial that he tripped backwards over the curb and the gun went off when

       somebody hit his arm. Tr. Vol. VI p. 235. As lesser-included offenses to

       murder, the jury was instructed on both Level 5 felony reckless homicide and

       Level 2 felony voluntary manslaughter.4 Appellant’s App. Vol. IX pp. 39-40.

       The jury found Whitt guilty of murder, two counts of Level 5 felony

       intimidation, four counts of Level 6 felony pointing a firearm, and Class A

       misdemeanor carrying a handgun without a license. The jury found him not

       guilty of two counts of Level 6 felony pointing a firearm. Whitt then admitted

       that the firearm enhancement applied to the offense of murder. The trial court

       sentenced Whitt to fifty-five years for murder enhanced by ten years for the use

       of a firearm. The court ordered the remainder of the sentences to be served

       concurrently.


[16]   Whitt now appeals.



                                    Discussion and Decision
[17]   Whitt raises two issues on appeal: whether the trial court erred in admitting

       evidence stemming from the stop in Kentucky and whether the evidence is

       sufficient to support his conviction for murder.




       4
        The jury was specifically instructed that the doctrine of self-defense did not apply. Appellant’s App. Vol. X
       p. 10. Whit does not challenge that instruction on appeal.

       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018                     Page 10 of 21
                                      I. Admission of Evidence
[18]   Whitt first contends that the Indiana officers did not have authority to stop him

       in Kentucky, that for this reason the stop violated the Fourth Amendment of

       the United States Constitution and Article 1, Section 11 of the Indiana

       Constitution, and that the trial court therefore erred in admitting evidence

       stemming from the stop.


                                          A. Fourth Amendment
[19]   Whitt argues that the stop violated the Fourth Amendment, which “protects

       ‘against unreasonable searches and seizures’ of (among other things) the

       person.” Virginia v. Moore, 553 U.S. 164, 168 (2008). His argument starts from

       the premise that the stop violated the Fourth Amendment if it violated

       Kentucky law. He then asserts that a Kentucky stop by an Indiana officer

       violates Kentucky law unless the Indiana officer entered Kentucky in “fresh

       pursuit” and that the Indiana officers in this case did not enter Kentucky in

       “fresh pursuit.”5 But we need not address this argument because Whitt’s

       starting premise is faulty.




       5
         Under the common-law doctrine of fresh pursuit, an officer may pursue a felon or a suspected felon, with or
       without a warrant, into another jurisdiction and arrest the suspect there. See 5 Am. Jur. 2d Arrest § 52 (2007).
       Indiana has adopted the Uniform Act on Fresh Pursuit, which Kentucky has not. See Ind. Code § 35-33-3-1
       (stating that a police officer of another state who enters Indiana in “fresh pursuit” and continues in “fresh
       pursuit” in order to arrest a person who is believed to have committed a felony in the other state has the
       authority to arrest and hold the person in custody). Accordingly, the trial court resorted to the common law
       as the source of Kentucky law.



       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018                      Page 11 of 21
[20]   The United States Supreme Court has made clear that a violation of state law is

       generally irrelevant to the question of whether a search or seizure is reasonable

       under the Fourth Amendment: “[W]hether or not a search is reasonable within

       the meaning of the Fourth Amendment . . . has never depend[ed] on the law of

       the particular State in which the search occurs.” Id. at 172 (quotation omitted).

       This is because while individual states may construe their own constitutions as

       imposing more stringent constraints on police conduct than does the federal

       constitution, state law cannot “alter the content of the Fourth Amendment.”

       Id. For example, in Whren v. United States, 517 U.S. 806 (1996), the United

       States Supreme Court held that police officers acted reasonably in stopping a

       car even though they violated regulations limiting the authority of plainclothes

       officers in unmarked vehicles. The Court


                thought it obvious that the Fourth Amendment’s meaning did
                not change with local law enforcement practices—even practices
                set by rule. While those practices “vary from place to place and
                from time to time,” Fourth Amendment protections are not “so
                variable” and cannot “be made to turn upon such trivialities.”


       Moore, 553 U.S. at 172 (quoting Whren, 517 U.S. at 815).6 In other words,

       incorporating state-law limitations into the federal constitution would produce

       an unpredictable constitutional regime that would be “only as easy to apply as

       the underlying state law, and state law can be complicated indeed.” Id. at 175.



       6
        For this reason, Whitt’s reliance on the Madison Police Department’s policy that “if no Kentucky State
       Police Troopers join in the pursuit into Kentucky, then the officers are supposed to terminate the pursuit,”
       Appellant’s Br. p. 16 (citation omitted), is misplaced.

       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018                      Page 12 of 21
       Accordingly, while states are free to regulate searches and seizures however

       they desire, state restrictions do not alter the Fourth Amendment’s protections.

       Id. at 176; see United States v. Goings, 573 F.3d 1141, 1143 (11th Cir. 2009)

       (holding that it was “irrelevant for purposes of the Fourth Amendment”

       whether Georgia officers violated Florida law when they pursued the defendant

       across the Florida-Georgia line and arrested him in Florida, “so long as [the

       arrest] was supported by probable cause”); see also United States v. Castetter, 865
F.3d 977, 978 (7th Cir. 2017) (“[T]he Fourth Amendment does not concern

       state borders.”), pet. for cert. filed.


[21]   We thus turn to well-established Fourth Amendment law to evaluate the stop in

       this case. In Terry v. Ohio, 392 U.S. 1, 30 (1968), the United States Supreme

       Court held that an officer may, consistent with the Fourth Amendment,

       conduct a brief, investigatory stop when, based on a totality of the

       circumstances, the officer has a reasonable, articulable suspicion that criminal

       activity is afoot. A Terry stop is a lesser intrusion on the person than an arrest

       and may include a request to see identification and inquiry necessary to confirm

       or dispel the officer’s suspicions. Hardister v. State, 849 N.E.2d 563, 570 (Ind.

       2006) (citing Hiibel v. Sixth Judicial Dist. Court of Nev., 542 U.S. 177, 185-89

       (2004)). Reasonable suspicion entails some minimal level of objective

       justification for making a stop—that is, something more than an

       unparticularized suspicion or hunch but less than the level of suspicion required

       for probable cause. Wilson v. State, 670 N.E.2d 27, 29 (Ind. Ct. App. 1996)

       (citing United States v. Sokolow, 490 U.S. 1, 7 (1989)). In addition, a traffic

       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 13 of 21
       violation is not a condition precedent to a stop otherwise supported by the

       facts. State v. Campbell, 905 N.E.2d 51, 55 (Ind. Ct. App. 2009), trans. denied. In

       other words, an officer may make a Terry stop of a vehicle to investigate an

       offense other than a traffic violation, as long as the officer has reasonable,

       articulable suspicion that a crime is being or has been committed. Id.


[22]   Here, Skyler called 911 at 8:55:55 p.m. to report that Brennan had been shot.

       The 911 dispatcher relayed that a shooting had “just” occurred at Crystal Beach

       and that the shooter was heading to Kentucky. The dispatcher explained that

       the best vehicle description he could get was a “gray” SUV. Officer Cutshaw

       and Detective Simpson were in the area when they heard the dispatch. As they

       turned onto Vaughn Drive, Detective Simpson observed a dark-colored SUV

       “accelerating” across the Milton-Madison Bridge, the only bridge to Kentucky

       in the area. The SUV was the only car on the bridge at the time. Officer

       Cutshaw made his way to the bridge and activated his emergency lights. Once

       the officers got to the end of the bridge and into Kentucky, they did not see the

       SUV. But as they rounded the curve in the road, they saw the same SUV that

       they had just seen crossing the bridge. They caught up to the SUV and pulled it

       over, approximately two miles from Crystal Beach. Although the SUV (a

       Hyundai Santa Fe) was green, Detective Simpson said it had a “grayish” tint to

       it.7 Tr. Vol. VI p. 35. The time was 9:00 p.m. on the dot, only four minutes




       7
        We have looked at pictures of the Santa Fe, see, e.g., Ex. 108, and can see why someone would describe it as
       “grayish.”

       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018                   Page 14 of 21
       after 911 was called. Under the totality of the circumstances—including that

       the shooter was reported to be heading to Kentucky in a gray SUV; the only

       bridge to Kentucky in the area was the Milton-Madison Bridge; and the short

       amount of time that had passed between the shooting, when the officers first

       spotted a dark-colored SUV crossing the Milton-Madison Bridge, and when the

       officers stopped the Santa Fe—we conclude that the officers had reasonable

       suspicion to stop the Santa Fe to investigate whether the shooter was inside.


                                        B. Article 1, Section 11
[23]   Although the language of Article 1, Section 11 tracks the language of the

       Fourth Amendment verbatim, we use a different method of analysis. That is,

       the legality of a search or seizure under the Indiana Constitution requires an

       evaluation of the reasonableness of the police conduct under the totality of the

       circumstances. Litchfield v. State, 824 N.E.2d 356, 359 (Ind. 2005). In

       evaluating reasonableness, we consider three factors: (1) the degree of concern,

       suspicion, or knowledge that a violation has occurred, (2) the degree of

       intrusion the method of the search or seizure imposes on the citizen’s ordinary

       activities, and (3) the extent of law-enforcement needs. Watkins v. State, 85
N.E.3d 597, 601 (Ind. 2017).


[24]   The officers’ degree of concern, suspicion, or knowledge that a violation had

       occurred was high. The officers knew that a shooting had just occurred at

       Crystal Beach and that the shooter was heading to Kentucky in a “gray” SUV.

       Within minutes, the officers spotted a dark-colored SUV accelerating across the

       only bridge in the area to Kentucky. The SUV was a mere mile from the
       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 15 of 21
       shooting scene and was the only car on the bridge at the time. The officers

       made their way to the bridge and passed two cars, neither one of which was the

       SUV. The officers ultimately stopped the SUV in Kentucky, two miles from

       Crystal Beach. The initial intrusion, a Terry stop, was relatively minor. Whitt

       was later arrested once Detective Simpson confirmed that he matched the

       description of the shooter. Nevertheless, Whitt argues that the intrusion was

       “significant” because a “Kentucky resident [was] stopped in Kentucky by out-

       of-state law enforcement.” Appellant’s Br. p. 20. However, Whitt has not

       identified how the intrusion was any greater than if Kentucky officers had

       stopped him. Finally, Whitt concedes that the third factor, the extent of law-

       enforcement needs, weighs in “favor of the police[’s] ability to investigate a

       shooting where the victim dies.” Id. Thus, under the totality of the

       circumstances, we find that the officers’ conduct was reasonable and that the

       stop did not violate Article 1, Section 11. Accordingly, the trial court properly

       admitted evidence stemming from the stop.


                                II. Sufficiency of the Evidence
[25]   Whitt next contends that the evidence is insufficient to support his murder

       conviction. A person who knowingly or intentionally kills another human

       being commits murder, a felony. Ind. Code § 35-42-1-1; Appellant’s App. VI p.

       4.


[26]   Whitt first argues that the State failed to prove beyond a reasonable doubt that

       the killing was knowing or intentional and therefore he should have been


       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 16 of 21
       convicted of only reckless homicide. See Ind. Code § 35-42-1-5 (“A person who

       recklessly kills another human being commits reckless homicide, a Level 5

       felony.”). Whitt concedes that there is evidence to support a knowing or

       intentional killing: Skyler’s testimony. However, he argues that Skyler’s

       testimony is “incredibly dubious” and that if Skyler’s testimony is discounted,

       there is insufficient evidence to support his murder conviction.


[27]   Under the incredible dubiosity rule, “a court will impinge on the jury’s

       responsibility to judge the credibility of the witnesses only when it has

       confronted ‘inherently improbable’ testimony or coerced, equivocal, wholly

       uncorroborated testimony of ‘incredible dubiosity.’” Moore v. State, 27 N.E.3d
749, 755 (Ind. 2015). A court will only impinge upon the jury’s duty to judge

       witness credibility “where a sole witness presents inherently contradictory

       testimony which is equivocal or the result of coercion and there is a complete

       lack of circumstantial evidence of the appellant’s guilt.” Id. (formatting

       altered). As such, the rule requires that the following three conditions be

       satisfied: (1) a sole testifying witness; (2) testimony that is inherently

       contradictory, equivocal, or the result of coercion; and (3) a complete absence

       of circumstantial evidence. Id. at 756.


[28]   Whitt’s argument fails on the second prong alone. Whitt asserts that Skyler’s

       testimony is inherently contradictory because although he testified that Whitt

       deliberately shot Brennan, he also testified that he did not know that Brennan

       had been hit until he heard Brennan screaming. But this is not contradictory.

       As Skyler further explained, although he saw Whitt aim the gun at Brennan, he

       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 17 of 21
       did not know if Brennan moved out of the way in time or if Whitt simply

       missed. Tr. Vol. IV p. 137. As for the differences that Whitt points out

       between the testimony of Skyler and other witnesses to the shooting, it is for the

       trier of fact to resolve conflicts in the evidence and to decide which witnesses to

       believe or disbelieve. Moore, 27 N.E.3d at 758. The fact that Skyler’s testimony

       did not match up exactly with the testimony of other witnesses does not render

       his testimony “incredibly dubious.”


[29]   Alternatively, Whitt argues that even if the killing was knowing or intentional,

       it was done in sudden heat and therefore he should have been convicted of only

       voluntary manslaughter. A person who knowingly or intentionally kills another

       human being while acting under sudden heat commits voluntary manslaughter,

       a Level 2 felony. Ind. Code § 35-42-1-3. The existence of sudden heat is a

       mitigating factor that reduces what otherwise would be murder to voluntary

       manslaughter. Id. “Sudden heat occurs when a defendant is provoked by

       anger, rage, resentment, or terror, to a degree sufficient to obscure the reason of

       an ordinary person, prevent deliberation and premeditation, and render the

       defendant incapable of cool reflection.” Conner v. State, 829 N.E.2d 21, 24 (Ind.

       2005). It involves an “impetus to kill” that arises “suddenly.” Suprenant v.

       State, 925 N.E.2d 1280, 1283 (Ind. Ct. App. 2010), trans. denied. Once a

       defendant presents evidence of sudden heat, the State bears the burden of

       disproving its existence beyond a reasonable doubt. Boesch v. State, 778 N.E.2d
1276, 1279 (Ind. 2002), reh’g denied; Jackson v. State, 709 N.E.2d 326, 328 (Ind.




       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 18 of 21
       1999). The existence of sudden heat is a classic question of fact to be

       determined by the jury. Jackson, 709 N.E.2d at 329.


[30]   Here, the trial court instructed the jury on voluntary manslaughter, including

       the requirement for sudden heat. The fact that the jury convicted Whitt of

       murder was a rejection of his sudden-heat contention, and there is ample

       evidence in the record to support the jury’s verdict. The evidence shows that

       the thirty-two-year-old Whitt was in control of the situation from the very

       beginning and was not afraid to use the gun. Instead of taking the gun from the

       much-younger Bradey and storing it at his house for safekeeping, Whitt brought

       the gun to a fight between teenagers, waved it around, and threatened to use it

       if the teenagers did not follow his rules about how the fight should proceed.

       And when the Milton fight ended and everyone was leaving, Whitt threatened

       to beat up one of the Madison teenagers.


[31]   About thirty minutes later, Whitt became angry when he saw a video of the

       Milton fight and wanted to go to Indiana to have the video deleted and to

       “whoop some a**.” Instead of staying home, Whitt made the decision to go to

       Indiana. Whitt said that if someone tried to hurt them, “he wouldn’t think

       twice, that he’[d] kill them.” This foreshadowed what happened about an hour

       later and is evidence that Whitt reflected on his conduct, which is the opposite

       of sudden heat.


[32]   When Whitt arrived at Crystal Beach, he was already enraged. In other words,

       he was not suddenly provoked when he shot Brennan. As described by several


       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 19 of 21
       witnesses, Whitt was “really angry,” “furious,” “aggravated,” and “aggressive”

       upon his arrival. Whitt walked around and pointed the gun in several of the

       Madison teenagers’ faces, asked them who wanted to die first, and threatened

       to put them in “boxes.” This was not the conduct of someone who was

       suddenly provoked but rather the conduct of someone who was ready to kill

       when given the opportunity.


[33]   This opportunity presented itself moments later when Brandon and Bradey

       began fighting. After Brandon punched Bradey and knocked him to the

       ground, Whitt went to the Santa Fe (where Bradey had stored the gun after

       taking it from Whitt), retrieved the gun, returned to the scene of the fight, and

       hit Brandon on the head with it.8 See Ex. 33. This prompted several of the

       Madison teenagers to come to Brandon’s aid. As Brennan started punching the

       back of Whitt’s head, Whitt “turned,” “pointed” the gun at Brennan, and

       “deliberately shot” him. Whitt then waved the gun around and pointed it at

       some of the other teenagers before running to the Santa Fe. As Bradey, Whitt,

       and Lucian sped off to Kentucky, Whitt told Bradey and Lucian that he would

       kill them and their families if they snitched and encouraged Bradey to keep

       driving away from the police. Whitt then lied to the police when asked where




       8
         Whitt claims that there is insufficient evidence to show that he went to the Santa Fe to get the gun. To the
       contrary, Whitt told police during his April 19, 2015 interview that he got the gun from the Santa Fe after
       Brandon punched Bradey. See Ex. 129, pp. 20-21 (transcript of interview). The interview was admitted into
       evidence at trial as Exhibit 125. See Tr. Vol. VI p. 165. At trial, Whitt acknowledged that he told police
       during his interview that he got the gun from the Santa Fe. Id. at 231. However, he claimed that
       “[e]verything happened so fast” and that he no longer remembered where he got the gun. Id. The jury was
       free to discredit Whitt’s trial testimony that he no longer remembered where he got the gun.

       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018                     Page 20 of 21
       they were coming from. Whitt did not have an “impetus to kill” that arose

       “suddenly”; rather, Whitt had a “impetus to kill” from the get-go, when he

       decided to bring the gun to the Milton fight and took deliberate actions up to

       the moment of the shooting and even after. The State met its burden of

       disproving the existence of sudden heat. We therefore affirm Whitt’s

       conviction for murder.


[34]   Affirmed.


       Mathias, J., and Crone, J., concur.




       Court of Appeals of Indiana | Opinion 39A01-1612-CR-2921 | February 13, 2018   Page 21 of 21